DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to remarks and amendments submitted on 2/22/2021, in which claims 1-15 were presented for further examination, and in which claims 16-20 were newly presented for examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action: 
Claims 1-11, and 14-15 are currently amended. 
No claims are currently cancelled.
Claims 1-20 are currently pending.
The previous objection to the title of the invention has been withdrawn –as necessitated by application’s amendment to the title of the invention. See amendment to the specification filed 2/22/2021.
The previous claim objections to claim 3 has been withdrawn –as necessitated by Applicant’s amendments to the impacted claim. 
The previous 35 USC § 112(f) interpretation and corresponding 35 USC § 112(b) rejection has been withdrawn –as necessitated by applicant’s amendments to the impacted claims. 
The previous 35 USC § 112(b) rejections of claims 1, 6, and 14-15 have been withdrawn –as necessitated by applicant’s amendments to the impacted claims.  
The previous 35 USC § 101 abstract idea rejection will be maintained. See response to argument section below. 


Response to Arguments
The applicant’s remarks and/or arguments, filed 2/22/2021, have been fully considered. 

With regard to the previous 35 USC § 101 abstract idea rejection, Applicant asserts claims should not be deemed as being directed to an abstract idea simply because they are implemented using a computer. Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind. Similarly, claim 1, for example, is directed to presentation and functionality of the graphical user interface (GUI), which by definition cannot be performed in the human mind.
 
The examiner notes applicant’s arguments are not persuasive. With regard to representative claim 15, the examiner notes under Step 2A, prong one, applicant’s claims can be deemed directed to a mental process. The "mental processes" abstract idea grouping is defined as concepts performed in the 
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. 
Representative claim 15 merely describes displaying information, receiving a selection for particular information, and altering the display based on the selection –each of which can entirely be performed in the human mind and may require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. The claim as a whole does not include bits of information that clearly link the claimed elements to an improvement to the functioning of a computer or improvement to another technology or technical field. The additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use.
Further, under Step 2B, the claim was determined to recite additional elements such as a GUI, which in combination with the remaining limitation of 
It should also be noted a claim that requires a computer may still recite a mental process such as using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims 
For these reasons, the examiner notes applicant’s arguments are not persuasive.

With regard to the previous 35 USC § 102 rejection, applicant asserts it is not apparent what aspects of DeBellis the Office Action is relying on to assertedly disclose the second attribute display, or the second attribute value of the second attribute display, or the second attribute value of the second attribute indicated by the second input region. Further, Applicant asserts DeBellis does not disclose a second attribute display that includes a second input region indicating the second attribute value, but rather simply shows a list of different brand names and there is no disclosure of altering the second input region of the second attribute display to reflect a portion of the data set matching the query including the first attribute value. 
 
The examiner notes applicant’s arguments are not persuasive. 
At least DeBellis, FIG. 24 and ¶ [0085-0086], disclose a GUI with a user selection of data fields from a list. The category data field is indicated as selected by an arrow adjacent to the data field name. For example, when the category data field is selected, a category list is displayed on display section. The category list includes four entries, as shown. The user may continue to search the 
Also, it is worth noting the limitation directed to “second” elements and the “first” elements, as claimed, can comprise similar features. For example, the “first attribute display representative of a data set” can correlate to the type of database being searched (i.e. physicians desk reference database and an American medical association online database represented via icons). The “first input element” can correlate to the list of fields displayed when icons are selected, and “the first attribute value” can correlate to each field in the list. Both the second and the first elements claimed rely on the same data set. Therefore, the ability to continuously search and generate further lists with data fields (see at least FIG. 24 of DeBellis), is sufficient to teach aspects of all the “second” elements claimed. 
Further, the examiner notes any of the databases disclosed in at least FIG. 24 can be searched in the similar manner. If the lists and field can be displayed for one database, the list and fields can be displayed similarly for other databases. Further, if the user can iteratively search particular database and generate new listing of fields in the process, it is clear a “second” or subsequent 

It should be noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1


Step 2A
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention is directed to (e.g. sets forth or describes) an abstract idea. The claim discloses limitations to performing an interactive query via graphical user interface manipulation. Specifically, representative claim 15 directs itself to the abstract idea of: 
“interactively constructing a query against a data set; and a graphical user interface (GUI) configured to transmit data for display via a display device and receive input from a user; and wherein, when executed by the processor, the instructions cause the a-processor GUI for displaying: a first attribute display representative of a first attribute of a-the data set, the first attribute display comprising a first input region indicating a first attribute value of the first attribute, and a second attribute display representative of a second attribute of the data set, the second attribute display comprising a second input region indicating a second attribute value of the second attribute; receive a selection of a-the first attribute value for the first attribute of a-the data set via the first input region to be included in a query of the data set; and after receiving the selection of the first attribute value, transmit data via the GUI for displaying an altered version of the second input region of the second attribute display, wherein the second input region is altered to reflect a portion of the data set matching a query including the first attribute value.”  .  

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 15 recites an abstract idea with reference to merely displaying data based on specific data entry and attributes (as noted above). The concepts recited in representative claim 15 represent an idea 'of itself'. An idea ’of itself’ is used to describe an idea standing alone such as a concept, plan, or scheme, as well as a mental process (thinking) that "can be performed in the human mind or by a human using a pen and paper". Mental processes are defined by the 2019 PEG as including “concepts performed in the human mind (including an observation, evaluation, judgement, opinion”). In this case, the claim limitations utilizes a visual display to query data –where the display is merely used a tool to retrieve the desired data. 
a memory, processor, and an interface on a display device. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. Specifying that the abstract idea associated with performing an interactive query that merely displays and manipulates data based on the selection of a display element merely indicates instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case and as noted above, the additional elements recited in independent claim 15 are recited and described in a generic manner. The claim merely amount to no more than a general link of the use of the abstract idea to a particular technological environment, i.e., to execution on a generic computer. 


As such, representative claim 15 is ineligible. Claims 1 and 14 recite similar limitations and are rejected for the same reasons.
Dependent claims 2-13, and 16-20 do not aid in the eligibility of the respective independent claims. 
Claim 2 further specifies an input on the display. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 3 further specifies an input on the display. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 16 recite substantially the same limitations as claim 3. For the same reasons, claim 16 is ineligible. 
Claim 4 further specifies an input on the display. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   

Claim 17 recite substantially the same limitations as claim 5. For the same reasons, claim 17 is ineligible. 
Claim 6 further specifies an input on the display. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 18 recite substantially the same limitations as claim 6. For the same reasons, claim 18 is ineligible. 
Claim 7 further specifies an input on the display. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 19 recite substantially the same limitations as claim 7. For the same reasons, claim 19 is ineligible. 
Claim 8 further specifies an input on the display. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 9 further specifies an input on the display. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 20 recite substantially the same limitations as claim 9. For the same reasons, claim 20 is ineligible. 

Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking the method and non-transitory machine-readable storage medium, claims 1 and 14, respectively, remain only broadly and generally defined, with the claimed functionality paralleling that of apparatus claim 15. As such, claims 1 and 14 are rejected for at least similar rationale as discussed above. Dependent claims 2-13 and 16-20 do not aid in the eligibility of independent claim 1 and 15. For example, claims 2-13 and 16-20 merely provide further embellishments of the limitations recited in independent claim 1 and 15. Thus, dependent claims 2-13 and 16-20 are also ineligible. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication, US 20140280004, to Joseph L. De Bellis, hereinafter “De Bellis”.

Regarding claim 1, DeBellis teaches a method of interactively constructing a query against a data set using a graphical user interface (GUI) (De Bellis, ¶ [0080], teaches a GUI 400 displays local database selections 410, including a database of recordings (compact discs—CDs) 412 and a database of contacts 414. The databases 412 and 414 may be shown by text descriptions and an appropriate icon … the user may use the search engine 125 to conduct a search-on-the-fly of the recordings database 412 and the Virgin Records.™. database … The search results 416 and 424 may be displayed in a window section 430 of the GUI 400. The results 416 and 424 may also be represented by CD icons, such as the icons 432 and 434. The search results 416 and 424 may be stored as lists in one or more temporary databases, as represented by the windows 417 and 427. The search results 416 and 424 may be stored as lists in one or more temporary databases, as represented by the windows 417 and 427. The search results 416 and 424 may also be stored in a scratch pad database 418. At this point, the user may wish to determine which recordings from the list 424 are contained in the list 416. The search engine may support this function by performing a Boolean AND operation of the lists 416 and 424), the method comprising: displaying a first attribute display in the GUI representative of a first attribute of a-the data set, the first attribute display comprising a first input indicating a first attribute value of the first attribute (De Bellis, ¶ [0084], teaches Physicians Desk Reference database and an American Medical Association (AMA) online database. The remote and local databases may be represented by a text title and an icon, both contained in a small window as shown. A user may access one of the remote or local databases by moving a cursor over the desired window and then selecting the database. In the example shown, the local medicines database has been selected, and a list of data fields in the medicines database is displayed in the display section. Also included on the display section is a keyword button that may be used to initiate a key word search of the medicines database); displaying a second attribute display in the GUI representative of a second attribute of the data set, the second attribute display comprising a second input region indicating a second attribute value of the second attribute (De Bellis, ¶ [0086], teaches the user may continue to search the medicines database using key word techniques and search-on-the-fly techniques using key word techniques and search-on-the-fly techniques. FIG.24 shows the GUI with results of several search cycles displayed. De Bellis, ¶ [0084], teaches Physicians Desk Reference database and an American Medical Association (AMA) online database. The remote and local databases may be represented by a text title and an icon, both contained in a small window as shown. A user may access one of the remote or local databases by moving a cursor over the desired window and then selecting the database. In the example shown, the local medicines database has been selected, and a list of data fields in the medicines database is displayed in the display section. Also included on the display section is a keyword button that may be used to ; receiving selection of the first attribute value for the first attribute of a the data set via the first input region to be included in a query of the data set (De Bellis, ¶ [0085], teaches FIG. 23 shows the GUI with a user selection of a category data field from the list. The category data field is indicated as selected by an arrow adjacent to the data field name); and after receiving the selection of the first attribute value, altering the second input region of the second attribute display to reflect a portion of the data set matching the query including the first attribute value (De Bellis, ¶ [0035], discloses the status control also keeps track of search cycles, that is, the number of search iterations performed. De Bellis, ¶ [0085], teaches when the category data field is selected, a category list is displayed on display section. The category list includes four entries. De Bellis, ¶ [0086], teaches the user may continue to search the medicines database 478 using key word techniques and search-on-the-fly techniques. FIG. 24 shows the GUI 450 with results of several search cycles displayed).  

Regarding claim 2, DeBellis teaches the claimed invention substantially as claimed, and DeBellis further teaches altering the second input region comprises removing the second input region from the second attribute display (De Bellis, ¶ [0059], teaches selecting “Address' selected “Phone, then the menus would be removed from display at the terminal, and the search would begin over from the point of the menu. Further, De Bellis, ¶ [0113], teaches data that is out of range can be located and corrected or eliminated from the database using search on the fly).  

Regarding claim 3, DeBellis teaches the claimed invention substantially as claimed, and DeBellis further teaches altering the second input region comprises altering a characteristic of the second input region based on (De Bellis, ¶ [0050], teaches when a parameter related to the search results is adequately truncated, the parameter is directed to the dispatcher, which retrieves the data from database using the database driver. The dispatcher then directs the final, truncated search results back to the terminal as a response to the request).  

Regarding claim 4, DeBellis teaches the claimed invention substantially as claimed, and DeBellis further teaches the second attribute display includes a plurality of input regions including the second inputregion, wherein the plurality of input regions indicate respective attribute values for the second attribute (De Bellis, ¶ [0071-0072], teaches the create new constraints subroutine is shown as a flowchart in FIG. 17. The constraint collator determines if the request is for a sort-on-the-fly operation. If sort-on-the-fly has been selected, field assessor prepares a new set of data fields. The new set of data fields are then sent to the query generator, and the subroutine ends … if sort-on-the-fly was not selected, the request analyzer may receive a key word constraint. The query generator will then generate an input window in which the user may enter a desired key word. Alternatively, the query generator may .  

Regarding claim 5, DeBellis teaches the claimed invention substantially as claimed, and DeBellis further teaches altering the second input element comprises changing a dimension of the second input region relative to respective dimensions of others of the plurality of input regions based on the respective attribute values shares of the portion of the data set matching the query including the first attribute value (De Bellis, ¶ [0098], teaches note that any facet of the cube may display further search results when a search on any one dimension is conducted. Note also that if the contents of any database would exceed the display capacity of a facet, the results may be truncated. Thus, and considering the search results shown in FIG. 11, for example, the selection of Title for the next iteration of an iterative search returns too may results to be entirely shown, as can be seen in results field. Thus, the SOF search engine may return a truncated list of titles, and further iterative searches may result in truncation until the results may be displayed in a facet without truncation).  

Regarding claim 11, DeBellis teaches the claimed invention substantially as claimed, and DeBellis further teaches displaying, between the first attribute display and the second attribute display, a third attribute display representative of a third attribute of the data set, the third attribute display comprising a third input region for receiving an indication of a third attribute value (De Bellis, at least FIG. 24, any of elements 498, 504, and 506, discloses the ability to further filter data).  

Regarding claim 12, DeBellis teaches the claimed invention substantially as claimed, and DeBellis further teaches the query includes the first attribute value and at least one additional attribute value for the first attribute (De Bellis, ¶ [0055], teaches a search-on-the-fly using the search engine 125. In FIG. 10, a database 200 includes information related to a number of individuals. The information in the database 200 may be presented at the terminal 14 using a series of screens or menus 201-230. The user first accesses the database 200 and is presented with a list 201 of the information or data fields contained in the database 200. The result list 201 is generated by the field assessor 162, and is provided for display at the terminal 14 by the query generator 150. As shown in FIG. 10, a user has selected the data field “City” for display of information. However, the number of “cities” listed in the database 200 is too large to conveniently display at one time (i.e., on one page) at the terminal 14. Accordingly, the truncator 152 will loop a required number of times until an adequate display is available. In FIG. 10, the menu 203 shows the results of the truncation with only the first letter of a city name displayed).  

Regarding claim 13, DeBellis teaches the claimed invention substantially as claimed, and DeBellis further teaches the query includes the first attribute value and at least one additional attribute value for an additional attribute of the data set other than the first attribute and the second attribute (De Bellis, ¶ [0056], teaches the using the menu 203, the user has selected cities beginning with the letter “A.”. The results are shown in menu 205. Now, the user elects to conduct another search-on-the-fly, by selecting the “sort-on-the-fly” option 206. The query generator 150 displays all the information fields available from the database 200, except for the information field already displayed, namely “City.” The results are displayed in menu 207. The user then elects to further search on the data field “State.” The query generator 150 returns the requested information as displayed in menu 209, listing five states by their common two-letter abbreviation. The user then chooses New York from the menu 209, and the query generator 150 returns a list of cities in New York, menu 211).  

Regarding claim 14, DeBellis teaches a non-transitory machine-readable storage medium (De Bellis, ¶ [0114], teaches a computer readable media) comprising: instructions for displaying via a graphical user interface (GUI) a first attribute display representative of a first attribute of a data set, the first attribute display comprising a first input region indicating a first attribute value of the first attribute (De Bellis, ¶ [0084], teaches Physicians Desk Reference database and an American Medical Association (AMA) online database. The remote and local databases may be represented by a text title and an icon, both contained in a small window as shown. A user may access one of the remote or local databases by moving a cursor over the desired window and then selecting the database. In the example shown, the local medicines database has been selected, and a list 490 of data fields in the medicines database is displayed in the ; instructions for displaying via the GUI a second attribute display representative of a second attribute of the data set, the second attribute display comprising a second input region indicating a second attribute value of the second attribute (De Bellis, ¶ [0086], teaches the user may continue to search the medicines database using key word techniques and search-on-the-fly techniques using key word techniques and search-on-the-fly techniques. FIG.24 shows the GUI with results of several search cycles displayed. De Bellis, ¶ [0084], teaches Physicians Desk Reference database and an American Medical Association (AMA) online database. The remote and local databases may be represented by a text title and an icon, both contained in a small window as shown. A user may access one of the remote or local databases by moving a cursor over the desired window and then selecting the database. In the example shown, the local medicines database has been selected, and a list of data fields in the medicines database is displayed in the display section. Also included on the display section is a keyword button that may be used to initiate a key word search of the medicines database); PCIP.20175Atty. Docket No. 2016P00675WOUSAppl. No. 16/305,134 Amendment and/or Response In Reply to Office action of November 27, 2020 instructions for receiving a selection of a-the first attribute value for the first attribute of a-the data set via the first input region to be included in a query of the data set (De Bellis, ¶ [0085], teaches FIG. 23 shows the GUI with a user selection of a category data field from the list. The category data field is indicated as selected by an arrow adjacent to the data field name); and instructions for, after receiving the selection of the first attribute value, altering the second input region of the second attribute display to reflect a portion of the data set matching a-the query of the data set including the first attribute value (De Bellis, ¶ [0035], discloses the status control also keeps track of search cycles, that is, the number of search iterations performed. De Bellis, ¶ [0085], teaches when the category data field is selected, a category list is displayed on display section. The category list includes four entries. De Bellis, ¶ [0086], teaches the user may continue to search the medicines database 478 using key word techniques and search-on-the-fly techniques. FIG. 24 shows the GUI 450 with results of several search cycles displayed).  

Regarding claim 15, DeBellis teaches an apparatus (De Bellis, ¶ [0007], teaches Sort-on-the-Fly/Search-on-the-Fly data retrieval methods and apparatus (hereafter, search-on-the-fly) provide an intuitive means for accessing or searching databases, allowing a user to access or obtain information about data in the database without having to know anything about the database structure) comprising: a processor; a non-transitory memory (De Bellis, ¶ [0114], teaches the computing system includes a processor (CPU) and a system bus that couples various system components including a system memory such as read only memory (ROM) and random access memory (RAM), to the processor. Other system memory may be available for use as well) that stores instructions executable by the processor for interactively constructing a query against a data set (De Bellis, ¶ [0080], teaches a GUI 400 displays local database selections 410, including a database of recordings (compact discs—CDs) 412 and a database of contacts 414. The databases 412 and 414 may be shown by text descriptions and an appropriate icon … the user may use the search ; and a graphical user interface (GUI) configured to transmit data for display via a display device and receive input from a user (De Bellis, ¶ [0009], teaches search-on-the-fly uses graphical user interfaces (GUIs) and one or more icons to make the information gathering process as efficient as possible. The GUIs may incorporate one or more pull down menus of available sorting terms.); and wherein, when executed by the processor, the instructions cause the a-processor GUI for displaying: a first attribute display representative of a first attribute of a-the data set, the first attribute display comprising a first input region indicating a first attribute value of the first attribute (De Bellis, ¶ [0010], teaches a data search and manipulation method includes accessing, by a processor, a first data element of a first data structure, the first data structure represented by a first icon, the first icon displayed in a user interface; accessing, by the processor, a second data , and a second attribute display representative of a second attribute of the data set, the second attribute display comprising a second input region indicating a second attribute value of the second attribute (De Bellis, ¶ [0086], teaches the user may continue to search the medicines database using key word techniques and search-on-the-fly techniques using key word techniques and search-on-the-fly techniques. FIG.24 shows the GUI with results of several search cycles displayed. De Bellis, ¶ [0084], teaches Physicians Desk Reference database and an American Medical Association (AMA) online database. The remote and local databases may be represented by a text title and an icon, both contained in a small window as shown. A user may access one of the remote or local databases by moving a cursor ; receive a selection of a-the first attribute value for the first attribute of a-the data set via the first input region to be included in a query of the data set (De Bellis, ¶ [0085], teaches FIG. 23 shows the GUI with a user selection of a category data field from the list. The category data field is indicated as selected by an arrow adjacent to the data field name); and after receiving the selection of the first attribute value, transmit data via the GUI for displaying an altered version of the second input region of the second attribute display, wherein the second input region is altered to reflect a portion of the data set matching a query including the first attribute value (De Bellis, ¶ [0035], discloses the status control also keeps track of search cycles, that is, the number of search iterations performed. De Bellis, ¶ [0085], teaches when the category data field is selected, a category list is displayed on display section. The category list includes four entries. De Bellis, ¶ [0086], teaches the user may continue to search the medicines database 478 using key word techniques and search-on-the-fly techniques. FIG. 24 shows the GUI 450 with results of several search cycles displayed).  

Regarding claim 16, DeBellis teaches the claimed invention substantially as claimed, and DeBellis further teaches the instructions further cause the processor to alter the second input region by altering a characteristic of the second input region based on a proportion of records matching the second attribute value within the portion of the data set matching the query including the first attribute value (De Bellis, ¶ [0050], teaches when a parameter related to the search results is adequately truncated, the parameter is directed to the dispatcher, which retrieves the data from database using the database driver. The dispatcher then directs the final, truncated search results back to the terminal as a response to the request).  

Regarding claim 17, DeBellis teaches the claimed invention substantially as claimed, and DeBellis further teaches altering the characteristic of the second input region comprises changing a dimension of the second input region of the second attribute display relative to at least one other input region of the second attribute display (De Bellis, ¶ [0098], teaches note that any facet of the cube may display further search results when a search on any one dimension is conducted. Note also that if the contents of any database would exceed the display capacity of a facet, the results may be truncated. Thus, and considering the search results shown in FIG. 11, for example, the selection of Title for the next iteration of an iterative search returns too may results to be entirely shown, as can be seen in results field. Thus, the SOF search engine may return a truncated list of titles, and further iterative searches may result in truncation until the results may be displayed in a facet without truncation).  

Allowable Subject Matter
Claims 6-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable should the impacted claims be rewritten in independent form, including all of the limitations of the base claim and any intervening claims, and should the objections and/or rejections within this Office action be overcome. Further, allowability is contingent upon further consideration of Applicant’s response, in combination with the discovery of pertinent art (by Examiner or Applicant) upon conducting a further search.

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is DeBellis (US PGPub 20140280004), which generally focuses on performing continuous searching via graphical user interface manipulation in an effort to narrow search results. DeBellis does not explicitly teach altering the display as disclosed in each of the impacted claims –in combination with the limitations of the base claims and any interviewing claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20170132277 (Hsiao et al) discloses the data analysis system is configured to generate a combined query that is capable of extracting data . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        5/22/2021